AMENDMENT TO

SECURITY AGREEMENT







Amendment to Security Agreement, dated as of July 27, 2012 (this "Amendment"),
among Medytox Solutions, Inc., a Nevada corporation (the "Borrower"), Medytox
Medical Management Solutions Corp., a Florida corporation ("Medytox Medical"),
and Medytox Institute of Laboratory Medicine, Inc., a Florida corporation
("Medytox Laboratory"), in favor of Valley View Drive Associates, LLC, a New
Jersey limited liability company ("Secured Party").

WHEREAS, the parties entered into that certain Security Agreement, dated as of
December 6, 2011 (the "Existing Security Agreement");

WHEREAS, the parties desire to amend the Existing Security Agreement as provided
in this Amendment; and

WHEREAS, the parties are simultaneously amending each of the Notes (as defined
in the Existing Security Agreement).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

1.

The Secured Party acknowledges that (i) the Borrower and certain of its
subsidiaries have entered into that certain Senior Secured Revolving Credit
Facility Agreement, dated as of April 30, 2012 (as such agreement may be
amended, restated, supplemented, amended and restated or otherwise modified from
time to time, the "Senior Agreement"), with TCA Global Credit Master Fund, LP,
as lender ("TCA"), and (ii) that all obligations owed by the Borrower and such
subsidiaries to TCA pursuant to the Senior Agreement, and all liens and security
interests granted to TCA pursuant to the Senior Agreement, are senior to and
have first priority over any security interest of the Secured Party pursuant to
the Existing Security Agreement as it may be amended, or otherwise.

2.

The Secured Party has filed financing statements with the Florida Secured
Transactions Registry naming the Borrower, Medytox Medical and Medytox
Laboratory as debtors, copies of which are attached hereto.  The Secured Party
agrees promptly to file termination statements as to each such financing
statement.  The Secured Party further agrees not to file any financing statement
in Florida or any other jurisdiction naming any of the Borrower, Medytox Medical
or Medytox Laboratory (or any affiliate) as a debtor, or otherwise seek to
perfect its security interest, until all obligations to TCA under the Senior
Agreement are satisfied.

3.

Except as provided in this Amendment the Security Agreement shall remain
unchanged and in full force and effect.  This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same agreement.  This Amendment shall be governed by and construed in accordance
with the laws of the State of Florida.

[Signatures on following page]





{24576521;2}

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first above written.

MEDYTOX SOLUTIONS, INC.










By: /s/ William Forhan










MEDYTOX MEDICAL MANAGEMENT SOLUTIONS CORP.










By: /s/ William Forhan







MEDYTOX INSTITUTE OF LABORATORY MEDICINE, INC.










By: /s/ William Forhan










VALLEY VIEW DRIVE ASSOCIATES, LLC










By: /s/ Richard Mendolia











{24576521;2}